 

Case 1:20-mj-00193-ZMF Document 1-1 Filed Gaast8/220-rA}A9¢93 of 11
Assigned to: Judge Zia M. Faruqui
Assign Date: 9/29/2020

Description: COMPLAINT W/ARREST WARRANT

AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT AND ARREST
WARRANT

' |, Detective Bryan Mancuso, (hereinafter “Your Affiant’”), a Task Force Officer for the

FBI, being duly sworn, depose and state as follows:

INTRODUCTION

l. Your Affiant, Detective Bryan Mancuso, has been a sworn member of the
Metropolitan Police Department (hereinafter “MPD”) since 2008, and is currently a Detective
assigned to the Federal Bureau of Investigation (“FBI”) and Metropolitan Police Department’s
Child Exploitation and Human Trafficking Task Force. Your Affiant has investigated sexual
offenses involving children since 2014, both as a member of the MPD’s Physical and Sexual Abuse
Unit and as a member of the aforementioned task force. As a Task Force Officer (“TFO”), Your
Affiant is responsible for investigating internet crimes against children such as the production or
distribution of child pornography, as well as for investigating allegations of commercial sex
trafficking of children, and has been deputized as a federal law enforcement officer by the United
States Marshals Service. Throughout his career, Your Affiant has received specialized training
regarding sexual abuse of children, sexual assaults, and sex trafficking. Your Affiant has gained
expertise in conducting such investigations through formal training and on-the-job training with
more experienced agents. Your Affiant have received training and experience in interviewing and
interrogation techniques, arrest procedures, and a variety of other investigative tools available to
law enforcement officers. As a Task Force Officer with the FBI, Your Affiant is authorized to
investigate violations of laws of the United States, and as a law enforcement officer is authorized

to execute arrest warrants issued under the authority of the United States.
Case 1:20-mj-00193-ZMF Document 1-1 Filed 09/29/20 Page 2 of 11

2. This affidavit is made in support of an application for criminal complaint and arrest
warrant for Taiwan Marquese Williams (date of birth 02/XX/1991) for violations of 18 U.S.C
§§ 1591(a) (sex trafficking of a minor); 2423(a) (transporting a minor to engage in sexually illicit
activity), and 1594 (conspiracy to commit sex trafficking).

3. The statements contained in this affidavit are based on part on: written reports about
this and other investigations that | have received, directly or indirectly, from other law enforcement
agents; independent investigation and analysis by law enforcement officers/analysts and computer
forensic professional; and my experience, and training. Because this affidavit is submitted for the
limited purpose of securing authorization for the requested arrest warrant, I have not included each
and every fact known to me concerning this investigation. Instead I have set forth only the facts
that I believe are necessary to establish probable cause that Williams has violated the above
referenced offenses.

PROBABLE CAUSE

4, On August I 1, 2020, the MPD/FBI Child Exploitation and Human Trafficking Task
Force (“CEHTTF”) was contacted by Deputy United States Marshal Dan Lang, who was
requesting assistance in locating a missing child. Deputy Lang reported that the child, hereinafter
referred to as MV-1I, had been missing from Pulaski, Virginia, since June 6, 2020. MV-1 (DOB
12/XX/2005) has been identified and was fourteen years old at the time she went missing, and
during the time in which the following events occurred. While investigating her disappearance,
the deputy discovered that numerous advertisements had been posted on the internet, advertising
MV-1 for commercial sex trafficking in Washington, D.C. and the surrounding metropolitan area.

5. Two phone numbers were associated with the advertisements. A detective with the
CEHTTF queried a law enforcement database which has access to archived records of online

2
Case 1:20-mj-00193-ZMF Document 1-1 Filed 09/29/20 Page 3 of 11

sexual solicitation advertisements. After searching for one of the two phone numbers, (202) XXX-
2266, the detective located numerous sexual solicitation advertisements for MV-1. The last
advertisement was posted on August 10, 2020 and had a listed location of “southern Maryland,
Arlington, and dmv.” Your Affiant knows that “dmv” is an acronym commonly used to refer to
the D.C., Maryland, and Virginia Metropolitan area. Other advertisements listed the location
specifically as Washington D.C.

6. Through open source databases and subpoenas, your affiant determined that the
phone number (202) XXX-2266 came back to a social media application. The registered phone
number for that application, (202) XXX-4743, was associated with Taiwan Williams (DOB
02/XX/1991).

7. On August 11, 2020, an FBI/MPD Online Convert Employee (“OCE”) and MV-1
arranged for a half-hour commercial sex session for $120.00. MV-1 provided an address of the
Days Inn, located at 3100 Columbia Pike in Arlington, Virginia. Staff at the Days Inn revealed to
law enforcement that Room 217 had been rented by Taiwan Williams. The FBI/MPD CEHTTF
members and Arlington County Police Department (“ACPD”) joined in the area of the Days Inn.
While continuing to conduct surveillance, law enforcement observed an individual entering Room
217. Law enforcement made emergency entry into the room and observed MV-I engaging in oral
sex with this individual (hereinafter S-1).

8. S-1 was arrested. He waived his Miranda rights and was interviewed. He stated
that he saw an advertisement for sex for MV-1 on “listcrawler.com,” a website that re-posts ads
listed on other applications and websites. Upon arranging for a sex act in exchange for $80.00
(eighty dollars), he took an Uber from his place of employment in Alexandria, Virginia to the Days
Inn. S-1 stated that when he entered the room, he put the $80.00 on the table and MV-1 then began

3
Case 1:20-mj-00193-ZMF Document 1-1 Filed 09/29/20 Page 4 of 11

performing oral sex on him. S-1 said that this was when the police came into the room and took
him into custody. S-1 stated he did not have a personal conversation with MV-1 and did not know
anything about her. When asked, S-1 stated that he believed MV-1 to be about 18 or 19 (eighteen
or nineteen) years old.

9. After her recovery, multiple interviews of MV-1 were conducted. During the
interviews, MV-! described her initial encounter with a man (hereinafter Coconspirator-1) who
she said was 24 years old. She explained that, at some point after she arrived in D.C., she met
Coconspirator-1, and he began communicating with her, offering her a phone, clothes, and a place
to stay. MV-I agreed, and was picked up by Taiwan Williams, whom Coconspirator-! said was
his cousin, and taken by Williams to an address in D.C. to stay with Coconspirator-]. MV-1
believed she was with Coconspirator-! at this D.C. address for approximately a week and a half to
two weeks. She later found out that Coconspirator-1 was getting advice from Williams on how to
get hotels and that the two were communicating about her. Coconspirator-1 told MV-1 to go by
the name “Brooke,” because that was the name he was using for her in the ads he was posting.
Law enforcement found several advertisements posted of MV-1 for “Brooke” on June 30, 2020 on
skipthegames.com. These advertisements were posted with the same above-referenced number
((202)-XXX-2266) mentioned above that is associated with Williams.

10. According to MV-1, Coconspirator-] gave MV-I instructions on engaging in
commercial sex. He told her that she was to meet with people who texted a number, which he
included in ads he created and posted online. MV-1 recalled that ads were posted on the website
“Bedpage,” and stated that Coconspirator-1 used old pictures that she had previously posted on

the social media platform “Snapchat” in the commercial sex ads. Coconspirator-| directed MV-1
Case 1:20-mj-00193-ZMF Document 1-1 Filed 09/29/20 Page 5 of 11

to tell people that she was twenty one (21) years old, and instructed her to always use a condom
when engaging in commericial sex.

11. | Coconspirator-1 also gave MV-1 directions regarding the amount to charge people
for commercial sex, with specific monetary amounts for increments of time. His instructions
included charging one hundred twenty dollars for fifteen minutes, one hundred fifty dollars for
thirty minutes, two hundred dollars for one hour, and one thousand dollars for an “overnight.”
MV-I said that she did whatever Coconspirator-1 told her to do. She said that Coconspirator-1 did
everything on his phone to include setting up the dates. She said that Coconspirator-! would tell
her to go outside, where “guys” (referring to commercial sex clients) would wave her over. She
would go to the guys’ cars, where they would take her to hotels or other places for commercial
sex, or would engage in commercial sex acts in the guys’ cars.

12. Coconspirator-1 had a “Cashapp”! account with her picture. She recalled that he
made her give him the money that she made, telling her that he would “hold it” and saying, give it
here. She estimated that she made approximately four hundred dollars ina week. MV-I said that
Coconspirator-1 would yell and curse at her “all the time,” would threaten to hit her, and would
not let her use his phone.

13. At some point, MV-1 was able to leave Coconspirator-1 and met with friends,
during which time Coconspirator-1 apparently saw a Missing Person flier for MV-1 on the social
media platform “Instagram.” The missing person flier for MV-I stated that she was missing since
June 6, 2020, had her true name, date of birth, stated that she was fourteen years of age, where she

was missing from and her demographics with two photographs. Upon discovering the flier,

 

'“Cashapp” is an online payment application that can be linked to a bank account and is used to transfer money
from one Cashapp account to another.
5
Case 1:20-mj-00193-ZMF Document 1-1 Filed 09/29/20 Page 6 of 11

Coconspirator-! contacted MV-1 and told her not to come back. Shortly after, however, he
contacted her again and stated that he “felt bad” and that they could “still do this.” MV-1 returned
to Coconspirator-1.

14. MV-1 explained that on the last day that she was trafficked by Coconspirator-1, she
had made him approximately one hundred fifty dollars by engaging in commercial sex acts. That
night, Coconspriator-] came to her room and asked her for forty dollars. She refused, and told
him that he had money on his phone. Coconspirator-| became angry and told her to “get out.” He
took her phone, and told her that he was keeping her clothes and taking her money. He told her
that he was going out to have a cigarette, and when he returned she needed to give him the money.
He put something in the door so that he would be able to hear if she attempted to leave. When he
returned and she continued to refuse to give him the moncy, he began pulling her hair and pushing
her to the ground. He then punched MV-I in the face. MV-I grabbed a broomstick and hit
Coconspriator-| with it, which he took from her and used to hit her. He got a knife from the
kitchen, which he used to cut her shirt and bra off of her body. When he did this, she took her own
pants off to prevent him from cutting them as well. Coconspirator-1 then threw her out of the
apartment.

15. MV-I was then contacted by Taiwan Williams, who had discovered what had
happened with Coconspirator-1. Williams told MV-1 that she could go with him and he would
get her a hotel room, and picked her up the day after the assault. Williams told MV-1 that he knew
it “wouldn’t work” with Coconspirator-!, because of how he treated her. After picking her up,
Williams began trafficking MV-1 for commercial sex. MV-1I remained with Williams until she

was recovered by law enforcement.
Case 1:20-mj-00193-ZMF Document 1-1 Filed 09/29/20 Page 7 of 11

16. MV-I was initially hesitant to give the identity of Williams to law enforcement,
whom she said had helped her when she needed it. When asked questions about her knowledge
of his identity, she indicated that she only knew him as “King.” Investigators later learned that
she did in fact know his true identity. During forensic interviews, she was shown multiple
photographs of Williams. She denied that he was the person who had trafficked her. However,
she later admitted that she had not been truthful, and identified the photograph of Williams as the
person she knew as “King”, who had trafficked her in commercial sex. She stated that she had not
originally wanted to reveal who he was. She said she had not wanted to admit this because she
didn’t want him to get in trouble, because she felt that he had helped her.?

17. MV-1 said that during the time she was being trafficked by Williams, she had
access to his phone. She looked through the messages on his phone, and found a text message
conversation between Williams and Coconspirator-]. During that conversation, they discussed
finding a “pretty girl.” Williams instructed Coconspirator-! on how to traffick women for
commercial sex, advising him how to get hotels and “stuff’, according to MV-1. Williams asked
Coconspirator-1 about hitting MV-1, referring to the assault, and Coconspriator-] told Williams
that he didn’t hit her hard. Coconspirator-] told Williams that after Williams trained her, he
wanted to meet her again.

18. | Coconspirator-1 also sent Williams the missing person flyer identifying MV-1 and
her age that is referenced above. MV-1 said that she believed she made approximately $5000 while
working for King aka Williams and engaging in commercial sex acts for him. MV-1 stated that

she typically gave the money to King, and that he would occasionally give her some money to buy

 

2 MV-1 also originally said she believed the car “King” used was a Chevy but later identified a Ford Taurus as
belonging to him and admitted she had not been honest about the car, also to protect Williams.
7
Case 1:20-mj-00193-ZMF Document 1-1 Filed 09/29/20 Page 8 of 11

clothes and food. MV-1 said that clients would sometimes pay her via Cashapp or PayPal, but that
she did not have control over those accounts. MV-! advised that she had the Paypal application on
her cell phone, but that King had a physical Paypal card in his possession and that was where the
money would be deposited. MV-1 said that she did not have the Cashapp application on her cell
phone, but would provide King’s account to the clients.

19. MV-I said initially she told King that she was nineteen (19) but then told him that
she was seventeen (17). However, she stated that King knew she was fourteen (14) years old,
because after he saw the missing person poster mentioned above, he questioned her about it. MV-
1 said that she initially told him that it was not her on the poster, but later admitted that it was her.
King told her to tell people that she was twenty one (21) years old.

20. After executing a federal search warrant in the District of Columbia for MV-1’s
cellular phone, detectives discovered text message conversations between MV-I and the above-
referenced (202)-XXX-4743 number associated with Williams. The contact name for this number
in MV-1’s phone was “T.” The conversations obtained began on July 18, 2020, and ended on the
date that MV-1i was recovered by law enforcement. Early on in their conversations, on July 21,
MV-1I asked Williams what his first name was. He then sent a photograph of his Washington D.C.
driver's license, listing his name “Taiwan Williams” and address.

21. Throughout the conversations, Williams repeatedly sent MV-1 messages
containing language used or to be used in ads for commercial sex. On several occasions, Williams
either directed MV-I to post ads or asked her if she had posted ads.

22. Williams gave MV-! directions and instructions on how to engage in commercial
sex and explained various concepts to her over text message. For example, on July 20, they
engaged in a conversation in which it appeared that MV-1 had overslept that morning. Taiwan

8
Case 1:20-mj-00193-ZMF Document 1-1 Filed 09/29/20 Page 9 of 11

Williams stated that he was going to give her a “curfew”, and stated that “U miss out on a lot of
money in the morning because u oversleep.” He went on to say, “You either get up when I get up
like | asked ifu. Or turn it in early. Not trying to be stuck in one spot to long. We need to level
up. 1500 by weds. U can listen. Or we can do it your way. Either way fine with me.” On another
occasion, July 21, MV-I sent a message stating, in part, “everybody is wanting to do out calls.”
Williams asked, “Are they paying for Ubers?” to which she replied, “No.” He then stated, “Welp
that answers that.” On July 23, Williams stated, “I noticed u get a lot of calls off the late/early.”
He asked, “Anyone come thru yet”, to which MV-1 replied, “No.” He answered, “Yea. May need
to stay up a lil later.” Later on July 23, MV-1I sent Williams a message asking, “How much is
overnight.” Williams replied, “800-1000. Or if the got 6 that’s 4hr.” On July 28, MV-1 sent
Williams a message asking what a number of acronyms commonly associated with commercial
sex ads meant. The message read, in part, “(bbfs bbbj cim dfk dty) what’s all that 7” Williams
answered, “Bbfs- Barr back full service bbbj- bareback blow job cim- cum in mouth dfk- kissing
dty- eat your pussy.” On July 30, MV-1 sent Williams a message asking what “nuru” was.
Williams replied, “It’s a form of massaging. Pretty much inning bodies. Or could be another way
for sex.”

23. Taiwan Williams directed MV-I to take pictures and videos. On July 21,
Williams sent her a message stating “U think u ready for the camera.” MV-1 replied “Of course
but I kinda suck @ taking pictures lol.” Williams answered, “I will help”, to which MV-1 replied,
“Okay.” Williams told MV-1, “Just take it a little bit serious”, to which she said, “I do.” On July
23, Williams sent a message to MV-I stating, “I want u to take a few pics of u playing with your
pussy. Like get it wet wet. And take pics. Use iPad so u can set it up. And we gonna make
sample vids for clients.” MV-1 asked, “Videos or pictures?”, and Williams answered, “Both. So

9
Case 1:20-mj-00193-ZMF Document 1-1 Filed 09/29/20 Page 10 of 11

don’t me camera shy.” MV-1 asked, “How many should I take.” Williams answered, “A couple.
Maybe like 5 Nd 5. Different views. Different angles. And pay attention to your face. Don’t be
stale faced. Act like u about to bust the biggest nut ever.”

24.  OnJuly 23, MV-I sent a series of messages in which it appeared that she had been
locked out of a hotel room and could not get a new key. Williams apparently contacted the front
desk to give permission to give MV-I a new key. When discussing this, MV-1 stated, “Ok you
told her my name.” Williams replied, “Yea.” He then texted the first and last name of MV-1.

25. On numerous occasions, MV-1 and Williams discussed him giving her rides to
various places, picking her up from various places, and/or sending her Lyft or Uber rides. Often,
MV-1 sent Williams messages containing addresses. The addresses were in various locations in
Virginia, Maryland, and Washington D.C. For example, on August 9, 2020, she sent a message
with the address “10 Thomas Circle NW.” That is the address of the Washington Plaza Hotel.
Later on the same date, she sent a message with the address of “899 O Street NW.” That is the

address of the Cambria Hotel.
Case 1:20-mj-00193-ZMF Document 1-1 Filed 09/29/20 Page 11 of 11

CONCLUSION
26. Based on the foregoing, there is probable cause to believe that Taiwan Williams
has trafficked a minor in violation of 18 U.S.C § 1591(a), transported a minor to engage in illicit
sexual activity in violation of 18 U.S.C. § 2423(a), and conspired to commit the crime of trafficking

a minor in violation of § 1594.

Respectfully submitted,

>), 4 7——=—>

Bryan M. Mancuso
Detective Metropolitan Police Department
TFO Federal Bureau of Investigation

Subscribed and sworn telephonically before me in accordance with the requirements of Fed. R.
Crim. P. 4.1 on September 29, 2020

2020.09.29
hk 21:25:25 -04'00"

ZIA M. FARUQUI,
UNITED STATES MAGISTRATE JUDGE

 
